DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions.

This Office Action is responsive to Applicant's amendment filed on 10 June 2022.  Applicant’s amendment on 10 June 2022 amended Claims 1 and 13.  Currently Claims 1-18 are pending and have been examined.  The Examiner notes that the 101 rejection was withdrawn in the Office Action filed 7 October 2020.  
Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 June 2022 has been entered.
 
Response to Arguments

Applicant's arguments filed 10 June 2022 have been fully considered but they are moot in view of new grounds of rejection as necessitated by amendment.
		
Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 9-13, and 17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Leeds (U.S. Patent Publication 2012/0158201 A1) in view of Frader-Thompson et al. (U.S. Patent Publication 2009/0195349 A1) (hereafter Frader) in further view of George W. Hart, 1992, Nonintrusive appliance load monitoring, Proceeding of the IEEE, vol. 80, issue 12, pp. 1870-1891 (hereafter Hart).
			
	Referring to Claim 1, Leeds teaches a business utility monitoring and analytics security system, comprising:

one or more computing devices (see; Figure 2 of Leeds teaches an example of a computing device with a processor linked to non-transitory readable medium).

a utility monitoring and analytics security management unit that is capable of communicating with the one or more computing devices over a link (see; par. [0003] and Figure 1 of Leeds teaches an electrical monitoring device (i.e. utility monitoring) that responds to electrical consumption to indicate security breaches and par. [0023], par. [0027], par. [0037] is linked to a remote location that continually monitors for the signals).

a plurality of utility meters located adjacent a property that perform real time capturing of utility data for the property (see; Figure 1 and par. 3 of Leeds teaches the monitoring of electrical consumption (i.e. utility), par. [0023] connected to a central monitoring network, par. [0027] that provides the remote monitoring continuously (i.e. real time)).

the utility monitoring and analytics security management unit capturing property profile and receiving the utility data (see; par. [0003]-[0004] of Leeds teaches the monitoring of electrical consumption (i.e. utility) and the comparing the consumption to historical average power usage of the user (i.e. profile), par. [0027] and par. [0037] and communicating the electrical power consumption data from multiple points of measurement over the network consisting of the measured electrical data). 

performing an analysis of the property profile data and utility data to benchmark the utility usage of the property (see; par. [0004] of Leeds teaches the analysis of historical data including average power usage in order to determine, par. [0003] and par. [0007] of thresholds in order to determine power thresholds to figure security breach signals).

generating a utility security benchmark report for the property with the utility usage of the property and delivering the utility security benchmark report to a user who manages the property (see; par. [0003] of Leeds teaches using electrical collection data, par. [0004] along with historical power usage in order to determine thresholds for security signals based on load monitoring data for a specific property and receiving alarm data regarding the status of the property (i.e. report)).

Leeds does not explicitly disclose the following limitations, however,

Frader teaches the utility data including energy data, water data, and waste data (see; abstract of Frader discloses the monitoring and controlling of the services at a location taking into accounts sensors including as part of control par. [0149] power, electricity, par. [0081] water usage, and par. [0181] waste), and
	A plurality of external sources that perform real time capturing of external influencing factor data about the property that affect an energy use intensity of the property, the external influencing factor data including one or more of weather data, occupancy data and production data (see; par. [0190] of Frader teaches the taking and sensing of external factors into account in the monitoring and controlling of energy of the building including weather based effects as well as solar effects (i.e. sun), which affects par. [0037] the temperature of the building, par. [0144] occupancy, which then affects the par. [0036] computer and appliances in an office (i.e. production of office tasks), which affect the energy consumption that is drawn by the par. [0179] HVAC system), and
the plurality of external sources performing an analysis of the property profile (see; par. [0013] of Frader teaches a power consumption profile that monitors the behavior of the consumer, but also takes into account affects the par. [0036] computer and appliances in an office (i.e. production of office tasks), which affect par. [0190] the taking and sensing of external factors into account in the monitoring and controlling of energy of the building including weather based effects as well as solar effects (i.e. sun), which affects par. [0037] the temperature of the building, par. [0144] occupancy, which then affects the par. [0036] computer and appliances in an office (i.e. production of office tasks), which affect the energy consumption that is drawn by the par. [0179] HVAC system), and
the external factor data and the utility data to benchmark a utility usage of the property, wherein the utility usage normalized with the external influencing factor data is a comparison of the utility usage of the property over time or against a building of a similar size and use (see; par. [0190] of Frader the taking and sensing of external factors into account in the monitoring and controlling of energy of the building, including into par. [0008] the measurement of electric power consumption, par. [0211] where metrics are compared to the energy use in similar homes and offices, and can be par. [0210] aggregated to provide averages in different areas (i.e. benchmark) for further comparison of similar homes and offices), and

The Examiner notes that Leeds teaches similar to the instant application teaches providing security based on power consumption. Specifically, Leeds uses measuring of power consumption that is analyzed in order to determine thresholds in order to determine security breach thresholds and as it comparable in certain respects to the instant application which discloses a business utility monitoring and analytics security system to perform an action and it is therefore viewed as analogous art in the same field of endeavor.  Additionally, Frader home energy monitoring and control of power consumption of power consumption device as well as water, and waste this is viewed as comparable in certain respects to Leeds which providing security based on power consumption as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Leeds discloses measuring of power consumption that is analyzed in order to determine thresholds in order to determine security breach thresholds.  However, Leeds fails to disclose the utility data including energy data, water data, and waste data, a plurality of external sources that perform real time capturing of external influencing factor data about the property that affect an energy use intensity of the property, the external influencing factor data including one or more of weather data, occupancy data and production data, the plurality of external sources performing an analysis of the property profile, and the external factor data and the utility data to benchmark a utility usage of the property, wherein the utility usage normalized with the external influencing factor data is a comparison of the utility usage of the property against a building of a similar size and use.

Frader discloses the utility data including energy data, water data, and waste data, a plurality of external sources that perform real time capturing of external influencing factor data about the property that affect an energy use intensity of the property, the external influencing factor data including one or more of weather data, occupancy data and production data, the plurality of external sources performing an analysis of the property profile, and the external factor data and the utility data to benchmark a utility usage of the property, wherein the utility usage normalized with the external influencing factor data is a comparison of the utility usage of the property against a building of a similar size and use..

It would be obvious to one of ordinary skill in the art to include in the energy monitoring to trigger events (system/method/apparatus) of Leeds the utility data including energy data, water data, and waste data, a plurality of external sources that perform real time capturing of external influencing factor data about the property that affect an energy use intensity of the property, the external influencing factor data including one or more of weather data, occupancy data and production data, the plurality of external sources performing an analysis of the property profile, and the external factor data and the utility data to benchmark a utility usage of the property, wherein the utility usage normalized with the external influencing factor data is a comparison of the utility usage of the property against a building of a similar size and use. as taught by Frader since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Leeds and Frader teach the collecting of utility data that is utilized to perform an action based on the analysis of the utility data in buildings and they do not contradict or diminish the other alone or when combined.

Leeds in view of Frader does not explicitly disclose the following limitation, however,

Hart teaches wherein generating the utility security benchmark report performs machine learning using the utility data to detect a particular pattern of utility usage over time that indicate a possible suspicious security event, identifies the possible suspicious security event involving the particular pattern of utility usage as normal behavior for the property and learns, by the machine learning, that the particular pattern of utility usage previously indicating possible suspicious security events is normal behavior and a normal pattern of utility usage when detecting a particular pattern of future utility usage (see; pg. 1875, col. 2, par. [0001]-[0002] of Hart teaches the learning and tracking of behavior of energy consumption as part of a learning algorithm (i.e. machine learning) over time including making estimations of future power loads, which can be used to compare to pg. 1872, col. 2, par. [0002]-[0003] current usage to determine the existence of a security event as abnormal power events take place among normal behavior.  Including for instance a garage door being opened when not expected (i.e. suspicious event), pg. 1876, col. 1, par. 2 not normal operational load).

The Examiner notes that Leeds teaches similar to the instant application teaches providing security based on power consumption. Specifically, Leeds uses measuring of power consumption that is analyzed in order to determine thresholds in order to determine security breach thresholds and as it comparable in certain respects to the instant application which discloses a business utility monitoring and analytics security system to perform an action and it is therefore viewed as analogous art in the same field of endeavor.  Additionally, Frader home energy monitoring and control of power consumption of power consumption device as well as water, and waste this is viewed as comparable in certain respects to Leeds which providing security based on power consumption as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. Additionally, Hart provides nonintrusive appliance load monitoring in order to identify unusual energy consumption and is viewed as comparable in certain respects to Leeds and Frader which providing security based on power consumption as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Leeds and Frader discloses measuring of power consumption that is analyzed in order to determine thresholds in order to determine security breach thresholds.  However, Leeds and Frader fails to disclose generating the utility security benchmark report performs machine learning using the utility data to detect a particular pattern of utility usage over time that indicate a possible suspicious security event, identifies the possible suspicious security event involving the particular pattern of utility usage as normal behavior for the property and learns, by the machine learning, that the particular pattern of utility usage previously indicating possible suspicious security events is normal behavior and a normal pattern of utility usage when detecting a particular pattern of future utility usage.

Hart discloses generating the utility security benchmark report performs machine learning using the utility data to detect a particular pattern of utility usage over time that indicate a possible suspicious security event, identifies the possible suspicious security event involving the particular pattern of utility usage as normal behavior for the property and learns, by the machine learning, that the particular pattern of utility usage previously indicating possible suspicious security events is normal behavior and a normal pattern of utility usage when detecting a particular pattern of future utility usage.

It would be obvious to one of ordinary skill in the art to include in the energy monitoring to trigger events (system/method/apparatus) of Leeds and Frader generating the utility security benchmark report performs machine learning using the utility data to detect a particular pattern of utility usage over time that indicate a possible suspicious security event, identifies the possible suspicious security event involving the particular pattern of utility usage as normal behavior for the property and learns, by the machine learning, that the particular pattern of utility usage previously indicating possible suspicious security events is normal behavior and a normal pattern of utility usage when detecting a particular pattern of future utility usage as taught by Hart since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Leeds, Frader, and Hart teach the collecting of utility data that is utilized to perform an action based on the analysis of the utility data in buildings and they do not contradict or diminish the other alone or when combined.

	
	Referring to Claim 5, see discussion of claim 1 above, while Leeds in view of Frader in further view of Hart the system above, Leeds further disclose a system having the limitations of,

the utility monitoring and analytics security management unit generates an alert (see; par. [0006]-[0007] of Leeds teaches the monitoring of electrical consumption (i.e. utility) and comparing the information to thresholds (i.e. analytics) in order to determine if an alarm needs to be sent based on the thresholds).


	Referring to Claim 9, see discussion of claim 1 above, while Leeds in view of Frader in further view of Hart the system above, Leeds further disclose a system having the limitations of,

the utility monitoring and analytics security management unit is one of one or more server computers, a standalone computer, a mainframe and a downloadable application that is downloaded to the computing device (see; par. [0003]-[0004] of Leeds teaches the monitoring of electrical data for devices (i.e. utility data) that provides based on thresholds security issues which utilizes, par. [0027], and par. [0030] computing devices connected to a network).


	Referring to Claim 10, see discussion of claim 9 above, while Leeds in view of Frader in further view of Hart the system above, Leeds further disclose a system having the limitations of,

each computing device is one of a desktop computer, a laptop computer, a smartphone and a terminal computer (see; par. [0030] of Leeds teaches computing devices used to monitor electrical consumption which indicates security issues).


	Referring to Claim 11, see discussion of claim 10 above, while Leeds in view of Frader in further view of Hart the system above, Leeds further disclose a system having the limitations of,

each computing device has a browser application (see; par. [0035] of Leeds teaches that the electrical monitoring which triggers security issues is internet based (i.e. browser)).


	Referring to Claim 12, see discussion of claim 10 above, while Leeds in view of Frader in further view of Hart the system above, Leeds further disclose a system having the limitations of,

each computing device further comprises a cloud-based application that interacts with the utility monitoring and analytics security management unit (see; par. [0032] of Leeds teaches networked computers to servers utilized for, par. [0003]-[0004] monitoring electrical consumption to indicate security issues).


	Referring to Claim 13, Leeds in view of Frader in further view of Hart teaches computer implemented property utility monitoring and analytics method.  Claim 14 recites the same or similar limitations as those addressed above in claim 1, Claim 14 is therefore rejected for the same reasons as set forth above in claim 1.

	Referring to Claim 17, see discussion of claim 13 above, while Leeds in view of Frader  in further view of Hart the method above, Leeds in view of Frader does not explicitly disclose a method having the limitations of, however,

generating, by the utility monitoring and analytics security management unit, a report (see; par. [0007], par. [0010], and par. [0016] of Leeds teaches providing a communication (i.e. report) to the user over a issue has been detected by the monitoring unit with respect to power consumption, par. [0034] which can include a comparison of the measured power associated with previously stored data including thresholds (i.e. analytic of power consumption)).


Claims 2, 3, 4, 6, 14, 15, and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Leeds (U.S. Patent Publication 2012/0158201 A1) in view of Frader-Thompson et al. (U.S. Patent Publication 2009/0195349 A1) (hereafter Frader) in further view of George W. Hart, 1992, Nonintrusive appliance load monitoring, Proceeding of the IEEE, vol. 80, issue 12, pp. 1870-1891 (hereafter Hart) in further view of Venkatakrishnan et al. (U.S. Patent Publication 2012/0053740 A1) (hereafter Venkatakrishnan).

	Referring to Claim 2, see discussion of claim 1 above, while Leeds in view of Frader in further view of Hart teaches the system above, Leeds in view of Frader in further view of Hart does not explicitly disclose a system having the limitations of, however,

Venkatakrishnan teaches the utility usage of the property is a score of the utility usage of the property (see; Figure 2 of Venkatakrishnan teaches the collecting of energy data for a location, par. [0026]-[0027] measuring energy usage patterns and comparing it to data from a similar residence in order, par. [0033] and making measurements (i.e. scoring) in order to make recommendations).

The Examiner notes that Leeds teaches similar to the instant application teaches providing security based on power consumption. Specifically, Leeds uses measuring of power consumption that is analyzed in order to determine thresholds in order to determine security breach thresholds and as it comparable in certain respects to the instant application which discloses a business utility monitoring and analytics security system to perform an action and it is therefore viewed as analogous art in the same field of endeavor.  Additionally, Frader home energy monitoring and control of power consumption of power consumption device as well as water, and waste this is viewed as comparable in certain respects to Leeds which providing security based on power consumption as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. Additionally, Hart provides nonintrusive appliance load monitoring in order to identify unusual energy consumption and is viewed as comparable in certain respects to Leeds and Frader which providing security based on power consumption as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Additionally, Venkatakrishnan provides energy smart system that communicates with energy consuming devices and provide recommendations about energy usage and as it is comparable in certain respects to Leeds, Frader, and Hart which providing security based on power consumption as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Leeds, Frader, and Hart discloses measuring of power consumption that is analyzed in order to determine thresholds in order to determine security breach thresholds.  However, Leeds, Frader, and Hartr fails to disclose the utility usage of the property is a score of the utility usage of the property.

Venkatakrishnan discloses the utility usage of the property is a score of the utility usage of the property.

It would be obvious to one of ordinary skill in the art to include in the energy monitoring to trigger events (system/method/apparatus) of Leeds, Frader, and Hart the utility usage of the property is a score of the utility usage of the property as taught by Venkatakrishnan since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Leeds, Frader, Hart and Venkatakrishnan teach the collecting of utility data that is utilized to perform an action based on the analysis of the utility data in buildings and they do not contradict or diminish the other alone or when combined.
	

	Referring to Claim 3, see discussion of claim 2 above, while Leeds in view of Frader in further view of Hart in further view of Venkatakrishnan teaches the system above, Leeds does not explicitly disclose a system having the limitations of, however,

Frader teaches a desired utility usage levels and a desired utility usage costs are set as thresholds for alerts usage, costs and a desired utility rate or rates cross these thresholds (see; par. [0175] of Frader teaches the real time collection and notification of data, par. [0179] to better provide in a visual display the real time power usage of energy to provide changes of usage patterns, par. [0190] taking into account the cost which further takes into account time of day affected utility rates).

The Examiner notes that Leeds teaches similar to the instant application teaches providing security based on power consumption. Specifically, Leeds uses measuring of power consumption that is analyzed in order to determine thresholds in order to determine security breach thresholds and as it comparable in certain respects to the instant application which discloses a business utility monitoring and analytics security system to perform an action and it is therefore viewed as analogous art in the same field of endeavor.  Additionally, Frader home energy monitoring and control of power consumption of power consumption device as well as water, and waste this is viewed as comparable in certain respects to Leeds which providing security based on power consumption as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Leeds discloses measuring of power consumption that is analyzed in order to determine thresholds in order to determine security breach thresholds.  However, Leeds fails to disclose a desired utility usage levels and a desired utility usage costs are set as thresholds for alerts usage, costs and a desired utility rate or rates cross these thresholds.

Frader discloses a desired utility usage levels and a desired utility usage costs are set as thresholds for alerts usage, costs and a desired utility rate or rates cross these thresholds.

It would be obvious to one of ordinary skill in the art to include in the energy monitoring to trigger events (system/method/apparatus) of Leeds a desired utility usage levels and a desired utility usage costs are set as thresholds for alerts usage, costs and a desired utility rate or rates cross these thresholds as taught by Frader since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Leeds and Frader teach the collecting of utility data that is utilized to perform an action based on the analysis of the utility data in buildings and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 4, see discussion of claim 3 above, while Leeds in view of Frader in further view of Hart in further view of Venkatakrishnan teaches the system above, Leeds further disclose a system having the limitations of,

the utility monitoring and analytics security management unit generates an alert report based on the thresholds (see; par. [0003] and par. [0006] of Leeds teaches the monitoring of electricity (i.e. utility data) and comparing the information to thresholds (i.e. analytics) in order to determine if an alarm needs to be sent based on the thresholds).


	Referring to Claim 6, see discussion of claim 5 above, while Leeds in view of Frader in further view of Hart the system above, Leeds in view of Frader in further view of Hart does not explicitly disclose a system having the limitations of, however,

Venkatakrishnan teaches a set of recommended best practices is a cause of the alert (see; Figure 2 and par. [0033] of Leeds teaches providing recommendations based on historical power consumption including suggestions based on the data and par. [0008] the sending of a communication (i.e. alert) to manage devices (i.e. best practice)).
	
The Examiner notes that Leeds teaches similar to the instant application teaches providing security based on power consumption. Specifically, Leeds uses measuring of power consumption that is analyzed in order to determine thresholds in order to determine security breach thresholds and as it comparable in certain respects to the instant application which discloses a business utility monitoring and analytics security system to perform an action and it is therefore viewed as analogous art in the same field of endeavor.  Additionally, Frader home energy monitoring and control of power consumption of power consumption device as well as water, and waste this is viewed as comparable in certain respects to Leeds which providing security based on power consumption as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. Additionally, Hart provides nonintrusive appliance load monitoring in order to identify unusual energy consumption and is viewed as comparable in certain respects to Leeds and Frader which providing security based on power consumption as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Additionally, Venkatakrishnan provides energy smart system that communicates with energy consuming devices and provide recommendations about energy usage and as it is comparable in certain respects to Leeds, Frader, and Hart which providing security based on power consumption as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Leeds, Frader, and Hart discloses measuring of power consumption that is analyzed in order to determine thresholds in order to determine security breach thresholds.  However, Leeds, Frader, and Hart fails to disclose a set of recommended best practices is a cause of the alert.

Venkatakrishnan discloses a set of recommended best practices is a cause of the alert.

It would be obvious to one of ordinary skill in the art to include in the energy monitoring to trigger events (system/method/apparatus) of Leeds, Frader, and Hart a set of recommended best practices is a cause of the alert as taught by Venkatakrishnan since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Leeds, Frader, Hart and Venkatakrishnan teach the collecting of utility data that is utilized to perform an action based on the analysis of the utility data in buildings and they do not contradict or diminish the other alone or when combined.



	Referring to Claim 14, see discussion of claim 13 above, while Leeds in view of Frader in further view of Hart teaches the method above Claim 14 recites the same or similar limitations as those addressed above in claim 4 and 5 Claim 14 is therefore rejected for the same or similar limitations as set forth above in claim 4 and 5.

	Referring to Claim 15, see discussion of claim 14 above, while Leeds in view of Frader in further view of Hart teaches the method above Claim 15 recites the same or similar limitations as those addressed above in claim 6 Claim 15 is therefore rejected for the same or similar limitations as set forth above in claim 6.

	Referring to Claim 18, see discussion of claim 17 above, while Leeds in view of Frader in further view of Hart in further view of Venkatakrishnan the method above, Leeds in view of Frader in further view of Hart does not explicitly disclose a method having the limitations of, however,

Venkatakrishnan teaches the report is one of a utility monitoring report, a utility analysis report, an abnormalities / potential security problems report, a property utility comparison report, a utility security monitoring certificate report, a property performance for insurance report, a local governmental building ordinance report, and a machine learning / AI detected fraudulent / suspicious activity report (see; par. [0046] of Venkatakrishnan teaches providing a utility analysis that then provides a recommendation for cost savings (i.e. utility analysis report).
	
The Examiner notes that Leeds teaches similar to the instant application teaches providing security based on power consumption. Specifically, Leeds uses measuring of power consumption that is analyzed in order to determine thresholds in order to determine security breach thresholds and as it comparable in certain respects to the instant application which discloses a business utility monitoring and analytics security system to perform an action and it is therefore viewed as analogous art in the same field of endeavor.  Additionally, Frader home energy monitoring and control of power consumption of power consumption device as well as water, and waste this is viewed as comparable in certain respects to Leeds which providing security based on power consumption as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. Additionally, Hart provides nonintrusive appliance load monitoring in order to identify unusual energy consumption and is viewed as comparable in certain respects to Leeds and Frader which providing security based on power consumption as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Additionally, Venkatakrishnan provides energy smart system that communicates with energy consuming devices and provide recommendations about energy usage and as it is comparable in certain respects to Leeds, Frader, and Hart which providing security based on power consumption as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Leeds, Frader, and Hart discloses measuring of power consumption that is analyzed in order to determine thresholds in order to determine security breach thresholds.  However, Leeds, Frader, and Hartr fails to disclose the report is one of a utility monitoring report, a utility analysis report, an abnormalities / potential security problems report, a property utility comparison report, a utility security monitoring certificate report, a property performance for insurance report, a local governmental building ordinance report, and a machine learning / AI detected fraudulent / suspicious activity report.

Venkatakrishnan discloses the report is one of a utility monitoring report, a utility analysis report, an abnormalities / potential security problems report, a property utility comparison report, a utility security monitoring certificate report, a property performance for insurance report, a local governmental building ordinance report, and a machine learning / AI detected fraudulent / suspicious activity report.

It would be obvious to one of ordinary skill in the art to include in the energy monitoring to trigger events (system/method/apparatus) of Leeds, Frader, and Hart the report is one of a utility monitoring report, a utility analysis report, an abnormalities / potential security problems report, a property utility comparison report, a utility security monitoring certificate report, a property performance for insurance report, a local governmental building ordinance report, and a machine learning / AI detected fraudulent / suspicious activity report as taught by Venkatakrishnan since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Leeds, Frader, Hart and Venkatakrishnan teach the collecting of utility data that is utilized to perform an action based on the analysis of the utility data in buildings and they do not contradict or diminish the other alone or when combined.


Claims 7 and 8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Leeds (U.S. Patent Publication 2012/0158201 A1) in view of Frader-Thompson et al. (U.S. Patent Publication 2009/0195349 A1) (hereafter Frader) in further view of George W. Hart, 1992, Nonintrusive appliance load monitoring, Proceeding of the IEEE, vol. 80, issue 12, pp. 1870-1891 (hereafter Hart) in further view of Hicks, III et al. (U.S. Patent Publication 2011/0090334 A1) (hereafter Hicks).

	Referring to Claim 7, see discussion of claim 5 above, while Leeds in view of Frader in further view of Hart the system above, Leeds in view of Fader in further view of Hart does not explicitly disclose a system having the limitations of, however,

Hicks teaches the utility monitoring and analytics security management unit generates a set of actions to verify the cause of the alert (see; par. [0005] of Hicks teaches the monitoring of, par. [0103] electrical data, and par. [0003] security data and additionally monitors and verifies alarms).

The Examiner notes that Leeds teaches similar to the instant application teaches providing security based on power consumption. Specifically, Leeds uses measuring of power consumption that is analyzed in order to determine thresholds in order to determine security breach thresholds and as it comparable in certain respects to the instant application which discloses a business utility monitoring and analytics security system to perform an action and it is therefore viewed as analogous art in the same field of endeavor.  Additionally, Frader home energy monitoring and control of power consumption of power consumption device as well as water, and waste this is viewed as comparable in certain respects to Leeds which providing security based on power consumption as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Additionally, Hart provides nonintrusive appliance load monitoring in order to identify unusual energy consumption and is viewed as comparable in certain respects to Leeds and Frader which providing security based on power consumption as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Additionally, Hicks provides notification of alarms in security systems including extra data and provide recommendations about energy usage and as it is comparable in certain respects to Leeds, Frader, and Hart which providing security based on power consumption as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Leeds, Frader, and Hart discloses measuring of power consumption that is analyzed in order to determine thresholds in order to determine security breach thresholds.  However, Leeds, Frader, and Hart fails to disclose the utility monitoring and analytics security management unit generates a set of actions to verify the cause of the alert.

Hicks discloses the utility monitoring and analytics security management unit generates a set of actions to verify the cause of the alert.

It would be obvious to one of ordinary skill in the art to include in the energy monitoring to trigger events (system/method/apparatus) of Leeds, Frader, and Hart the utility monitoring and analytics security management unit generates a set of actions to verify the cause of the alert as taught by Hicks since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Leeds, Frader, Hart and Hicks teach the collecting of utility data that is utilized to perform an action based on the analysis of the utility data in buildings and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 8, see discussion of claim 5 above, while Leeds in view of Frader in further view of Hart the system above, Leeds in view of Frader in further view of Hart does not explicitly disclose a system having the limitations of, however,

Hicks teaches a marketplace for vendors to aid the property user with a resolution of the utility alert (see; par. [0049] of Hicks teaches that a third party in the form of emergency services can be used to resolve an alert).

The Examiner notes that Leeds teaches similar to the instant application teaches providing security based on power consumption. Specifically, Leeds uses measuring of power consumption that is analyzed in order to determine thresholds in order to determine security breach thresholds and as it comparable in certain respects to the instant application which discloses a business utility monitoring and analytics security system to perform an action and it is therefore viewed as analogous art in the same field of endeavor.  Additionally, Frader home energy monitoring and control of power consumption of power consumption device as well as water, and waste this is viewed as comparable in certain respects to Leeds which providing security based on power consumption as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Additionally, Hart provides nonintrusive appliance load monitoring in order to identify unusual energy consumption and is viewed as comparable in certain respects to Leeds and Frader which providing security based on power consumption as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Additionally, Hicks provides notification of alarms in security systems including extra data and provide recommendations about energy usage and as it is comparable in certain respects to Leeds, Frader, and Hart which providing security based on power consumption as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Leeds, Frader, and Hart discloses measuring of power consumption that is analyzed in order to determine thresholds in order to determine security breach thresholds.  However, Leeds, Frader, and Hart fails to disclose a marketplace for vendors to aid the property user with a resolution of the utility alert.

Hicks discloses a marketplace for vendors to aid the property user with a resolution of the utility alert.

It would be obvious to one of ordinary skill in the art to include in the energy monitoring to trigger events (system/method/apparatus) of Leeds, Frader, and Hart a marketplace for vendors to aid the property user with a resolution of the utility alert as taught by Hicks since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Leeds, Frader, Hart and Hicks teach the collecting of utility data that is utilized to perform an action based on the analysis of the utility data in buildings and they do not contradict or diminish the other alone or when combined.


Claim 16 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Leeds (U.S. Patent Publication 2012/0158201 A1) in view of Frader-Thompson et al. (U.S. Patent Publication 2009/0195349 A1) (hereafter Frader) in further view of George W. Hart, 1992, Nonintrusive appliance load monitoring, Proceeding of the IEEE, vol. 80, issue 12, pp. 1870-1891 (hereafter Hart) in further view of Venkatakrishnan et al. (U.S. Patent Publication 2012/0053740 A1) (hereafter Venkatakrishnan) in further view of Hicks, III et al. (U.S. Patent Publication 2011/0090334 A1) (hereafter Hicks).

	Referring to Claim 16, see discussion of claim 15 above, while Leeds in view of Frader in further view of Hart in further view of Venkatakrishnan the method above, Leeds in view of Frader in further view of Hart in further view of Venkatakrishnan does not explicitly disclose a method having the limitations of, however,

Hicks teaches set of recommended next steps are one of a list of recommended next steps in a security area and a link to a vendor for the recommended solution (see; par. [0049] of Hicks teaches the triggering of contacting an emergency support which is viewed as vendor who provides the solution for the emergency).

The Examiner notes that Leeds teaches similar to the instant application teaches providing security based on power consumption. Specifically, Leeds uses measuring of power consumption that is analyzed in order to determine thresholds in order to determine security breach thresholds and as it comparable in certain respects to the instant application which discloses a business utility monitoring and analytics security system to perform an action and it is therefore viewed as analogous art in the same field of endeavor.  Additionally, Hart provides nonintrusive appliance load monitoring in order to identify unusual energy consumption and is viewed as comparable in certain respects to Leeds and Frader which providing security based on power consumption as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Additionally, Venkatakrishnan provides energy smart system that communicates with energy consuming devices and provide recommendations about energy usage and as it is comparable in certain respects to Leeds, Frader, and Hart which providing security based on power consumption as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Additionally, Hicks provides notification of alarms in security systems including extra data and provide recommendations about energy usage and as it is comparable in certain respects to Leeds, Frader, Hart and Venkatakrishnan which providing security based on power consumption as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Leeds, Frader, Hart and Venkatakrishnan discloses measuring of power consumption that is analyzed in order to determine thresholds in order to determine security breach thresholds.  However, Leeds, Frader, Hart and Venkatakrishnan fails to disclose set of recommended next steps are one of a list of recommended next steps in a security area and a link to a vendor for the recommended solution.

Hicks discloses set of recommended next steps are one of a list of recommended next steps in a security area and a link to a vendor for the recommended solution.

It would be obvious to one of ordinary skill in the art to include in the energy monitoring to trigger events (system/method/apparatus) of Leeds, Frader, Hart and Venkatakrishnan set of recommended next steps are one of a list of recommended next steps in a security area and a link to a vendor for the recommended solution as taught by Hicks since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Leeds, Frader, Hart, Venkatakrishnan and Hicks teach the collecting of utility data that is utilized to perform an action based on the analysis of the utility data in buildings and they do not contradict or diminish the other alone or when combined.
	
Conclusion

The prior art made of record and not relied upon considered pertinent to Applicant’s disclosure.
Steeg (U.S. Patent 6,493,637 B1) discloses a coincidence detection method, products and apparatus.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN S SWARTZ whose telephone number is (571)270-7789. The examiner can normally be reached Mon-Fri 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WU Rutao can be reached on 571 272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.S.S/Examiner, Art Unit 3623

/ANDRE D BOYCE/Primary Examiner, Art Unit 3623